internal_revenue_service number release date index number ---------------------- ------------------------------------------------------------ -------------- ---------------------------------------------------- -------------------------------------------- ------------------------- in re ---------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number ---------------------- refer reply to cc psi b06 plr-129810-17 date date taxpayer a ------------------------------------------------------ legend taxpayer b ------------------------------------------------------ ------------------------------------------------------------------------ partnership taxpayer a llc --------------------------------- ---------------------- taxpayer b llc ---------------------------------------------------------- ------------------------------------------------------------------------ state a state b regulator date a b c --------- -------------- ----------------------------------------------- ------------------- -------------- -------------- -------------- plr-129810-17 d e ---------------- ---------------- taxpayer a liability ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------- taxpayer b liability ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------- dear ------------ this letter responds to a request for a private_letter_ruling dated date and subsequent correspondence submitted on behalf of taxpayer a by your authorized representatives taxpayer a requested a ruling regarding the application of the normalization rules under sec_168 of the internal_revenue_code and sec_1_167_l_-1 of the income_tax regulations to an exchange of like_kind properties between taxpayer a and taxpayer b the relevant facts as represented in your submissions are set forth below facts taxpayer a is a state b limited_liability_company which is classified as a partnership for federal_income_tax purposes taxpayer a owns and operates a regulated electricity transmission and distribution system in state a taxpayer a provides distribution services to retail electric providers that sell electricity to consumers taxpayer a also provides transmission services to other electricity distribution companies cooperatives municipalities and retail energy providers taxpayer a’s operations are subject_to the regulatory jurisdiction of the regulator for rates and conditions of service the rates for the distribution and transmission services are established under traditional ratemaking on a rate base rate of return basis taxpayer b is a state a limited_liability_company which is classified as a partnership for federal_income_tax purposes taxpayer b owns regulated electricity transmission and distribution facilities throughout state a taxpayer b leases these facilities to partnership a state a limited_partnership which is classified as a partnership for federal_income_tax purposes partnership operates the electricity transmission and distribution facilities and provides both distribution services to retail electric providers that sell electricity to consumers and transmission services to other plr-129810-17 electricity distribution companies cooperatives municipalities and retail energy providers the operation of the electricity transmission and distribution facilities is subject_to the regulatory jurisdiction of the regulator for rates and conditions of service the rates for the distribution and transmission services are established under traditional ratemaking on a rate base rate of return basis on date taxpayer a taxpayer b and partnership entered into an agreement and plan of merger pursuant to which taxpayer a will transfer certain of its electricity transmission facilities to taxpayer b and taxpayer b will transfer substantially_all of its electricity distribution facilities and certain of its electricity transmission facilities to taxpayer a merger agreement this transaction will allow taxpayer a to expand its existing distribution network into a growing service area it had not previously served and add additional retail customers this transaction will provide taxpayer b with additional transmission assets to meet the infrastructure needs for safe reliable and affordable electric power of a growing state a economy pursuant to the merger agreement the following transactions will occur after the taxpayers receive the necessary approvals taxpayer a will transfer certain of its electricity transmission facilities taxpayer a assets to a newly-formed limited_liability_company taxpayer a llc taxpayer a llc will be wholly-owned by and treated as a disregarded_entity as to taxpayer a taxpayer a represents that as a result taxpayer a will be deemed to continue to own the taxpayer a assets for federal_income_tax purposes taxpayer b will transfer assets comprising substantially_all of its electricity distribution facilities and certain of its electricity transmission facilities taxpayer b assets to a newly-formed limited_liability_company taxpayer b llc taxpayer b llc will be wholly-owned by and treated as a disregarded_entity as to taxpayer b taxpayer a represents that as a result taxpayer b will be deemed to continue to own the taxpayer b assets for federal_income_tax purposes taxpayer a llc will merge with and into taxpayer b with taxpayer b as the surviving entity as a result taxpayer b will become the direct owner of the taxpayer a assets taxpayer a represents that for federal_income_tax purposes because taxpayer a llc is disregarded taxpayer a will be deemed to transfer the taxpayer a assets to taxpayer b substantially simultaneously with and as consideration for the transfer of the taxpayer a assets by taxpayer a to taxpayer b taxpayer b llc will merge with and into taxpayer a with taxpayer a as the surviving entity taxpayer a will also pay cash to taxpayer b for a small portion of the taxpayer b assets as a result taxpayer a will become the direct owner of the taxpayer b assets taxpayer a represents that for plr-129810-17 federal_income_tax purposes because taxpayer b llc is disregarded taxpayer b will be deemed to transfer the taxpayer b assets to taxpayer a the third and fourth transactions are expected to be treated for tax purposes as a like_kind exchange under sec_1031 between taxpayer a and taxpayer b of the taxpayer b assets for the taxpayer a assets and cash substantially_all of this exchange is expected to be treated as an exchange of properties that are of like_kind within the meaning of sec_1031 and thus qualify for tax deferred treatment however taxpayer b and possibly taxpayer a are expected to have some amount of exchange_group deficiencies or exchange_group surpluses within the meaning of sec_1_1031_j_-1 therefore the taxpayers may recognize some amount of taxable gain in the like_kind exchange taxpayer a and taxpayer b will take a substituted tax basis in the assets acquired by each of them adjusted as specified in sec_1_1031_j_-1 for exchange_group deficiencies and surpluses and taxable gain recognized for regulatory purposes taxpayer a will record the taxpayer b assets it will receive at the same regulatory net_book_value at which those assets had been recorded by taxpayer b immediately prior to the like_kind exchange similarly taxpayer b will record the taxpayer a assets it will receive at the same regulatory net_book_value at which those assets had been recorded by taxpayer a immediately prior to the like_kind exchange the regulatory net_book_value of the taxpayer b assets is expected to approximately equal the regulatory net_book_value of the taxpayer a assets plus the amount of cash paid_by taxpayer a to taxpayer b in the like_kind exchange for federal_income_tax purposes taxpayer a and taxpayer b claimed accelerated_depreciation including in certain cases bonus_depreciation on the assets they owned the taxpayer a assets include electricity transmission systems the taxpayer b assets include electricity distribution systems and electricity transmission systems prior to the like_kind exchange each taxpayer recorded an accumulated deferred federal_income_tax adfit reserve to reflect the deferral of federal income taxes attributable to its claiming accelerated_depreciation and for other temporary differences for its public_utility assets immediately prior to the consummation of the like_kind exchange it is projected that taxpayer a will have an adfit reserve balance attributable to the taxpayer a assets of approximately dollar_figurea approximately dollar_figureb of which will be attributable to accelerated_depreciation further immediately prior to the consummation of the like_kind exchange taxpayer b is projected to have an adfit reserve balance attributable to the taxpayer b assets of approximately dollar_figurec substantially_all of which will be attributable to accelerated_depreciation taxpayer a and taxpayer b propose to record the following entries to their regulated books of account to reflect the like_kind exchange plr-129810-17 taxpayer a will remove from its regulated books of account the entire approximately dollar_figurea of adfit reserve balance associated with the taxpayer a assets it is relinquishing similarly taxpayer b will remove the entire approximately dollar_figurec of adfit reserve balance associated with the taxpayer b assets it is relinquishing taxpayer a will increase a non-operating income account in the amount of the adfit reserve so removed similarly taxpayer b will increase a non-operating income account in the amount of the adfit reserve balance it removed taxpayer a will record the taxpayer b assets it is acquiring as an asset on its regulated books of account in an amount equal to taxpayer b’s regulatory net_book_value in the taxpayer b assets immediately prior to the like_kind exchange similarly taxpayer b will record the taxpayer a assets it is acquiring as an asset on its regulated books of account in an amount equal to taxpayer a’s regulatory net_book_value in the taxpayer a assets immediately prior to the like_kind exchange as a result taxpayer a’s initial net book basis in the taxpayer b assets it is acquiring is projected to be approximately dollar_figured and taxpayer b’s initial net book basis in the taxpayer a assets it is acquiring is projected to be approximately dollar_figuree taxpayer a will book taxpayer a liability similarly taxpayer b will book taxpayer b liability when taxpayer a and taxpayer b recover the book carrying value of the replacement_property in rates they will have to pay the taxpayer a liability and taxpayer b liability respectively to the government taxpayer a and taxpayer b will have removed the adfit associated with the relinquished_property from their regulated books of account and will not record any of the replacement properties’ pre- transactional adfit taxpayer a represents that its accounting entries are in accordance with gaap applicable to rate regulated enterprises based on discussions with regulator staff and others taxpayer a has concluded that it will not collect the taxpayer a liability from customers thus taxpayer a does not anticipate establishing a regulatory asset as a result taxpayer a’s post-like kind exchange rate base computation will be reduced by its taxpayer a liability balance in addition to any additional adfit balances that are created after the transaction ruling requested subsequent to the like_kind exchange it will be consistent with the requirements of sec_168 and sec_1 -1 for taxpayer a to recognize the taxpayer a liability balance for ratemaking purposes and record such balance on its regulated books of account plr-129810-17 law and analysis sec_168 provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 requires a taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation for property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 then the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer’s tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base former sec_167 generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with the definition in sec_168 sec_1_167_l_-1 provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_1_167_l_-1 provides that the reserve established for public_utility_property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes plr-129810-17 sec_1_167_l_-1 provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used sec_1_167_l_-1 provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes may be reduced to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1 -1 h i or to reflect asset retirements or the expiration of the period for depreciation used for determining the allowance for depreciation under sec_167 taxpayer a has transferred the taxpayer a assets and received replacement assets in exchange taxpayer a has disposed of taxpayer a assets and those assets have been removed from taxpayer a’s regulatory books of account taxpayer a’s adfit was created due to the deferral of federal taxes attributable to taxpayer a's claiming accelerated_depreciation and other temporary differences with respect to the relinquished_property as required by sec_1_167_l_-1 the disposal of the relinquished_property from taxpayer a's regulatory books of account is the functional equivalent of a retirement of the property see generally sec_1_167_a_-8 and sec_1_168_i_-8 sec_1_167_l_-1 provides that the accumulated adfit balance is adjusted to reflect such dispositions the required adjustment is the removal of the adfit balance with respect to the relinquished_property from taxpayer a's regulated books of account in accordance with this requirement taxpayer a will remove from its regulated books of account the entire approximately dollar_figurea of adfit reserve balance associated with the taxpayer a assets it is relinquishing taxpayer a will not record on the utility’s regulated books of account any of the replacement properties’ pre-transactional adfit in this case we are satisfied that the taxpayer a liability is unrelated to the relinquished properties’ adfit and thus its regulatory treatment is beyond the scope of the normalization rules therefore we conclude that subsequent to the like_kind exchange it will be consistent with the requirements of sec_168 and sec_1 -1 for taxpayer a to recognize the taxpayer a liability balance for ratemaking purposes and record such balance on its regulated books of account except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically we express no opinion plr-129810-17 regarding any consequences of the exchange described above including whether such exchange satisfies the provisions of sec_1031 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent this ruling is based upon information and representations submitted by taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely david a selig senior counsel branch office of associate chief_counsel passthroughs special industries
